Citation Nr: 0002394	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-02 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.

This appeal arises from a rating decision of October 1997 
from the Reno, Nevada, regional office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The claim is plausible, and sufficient evidence for an 
equitable disposition of the veteran's claim has been 
developed.

2.  The veteran is not a veteran of combat.

3.  There are no confirmed stressors in service.

4.  The veteran does not have post traumatic stress disorder 
(PTSD).


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran had service in Korea, and his most significant 
duty assignment was 265th Quartermaster Petroleum Supply 
Company.  The service medical records show a hospital 
admission from November 1951 to December 1951.  The diagnosis 
was primary mental deficiency which existed prior to service.  
A November 1951 letter from a private physician to an Army 
hospital notes that the veteran had a mental problem of the 
mental deficiency type and did not progress normally in 
school.  A December 1952 record notes a diagnosis of 
inadequate personality that existed prior to service.  A 
report of medical examination, dated in April 1953 for 
separation from service, shows that the psychiatric clinical 
evaluation was normal.

A June 1953 statement from the veteran's father indicates 
that prior to service the veteran was normal.  He indicated 
that the veteran wrote home during service to say he was 
going through "hell" and was scared to death all the time.  
The veteran's father also indicated that he noticed that 
several things had changed with his son following service.  
He indicated that there was certainly something wrong with 
his son.  

An interim summary of VA hospitalization from September 
through October 1963 notes a diagnosis of acute anxiety 
reaction.

A June 1965 VA hospital summary notes a diagnosis of anxiety 
reaction, chronic and recurrent.

A September 1965 VA clinical record shows that the veteran 
was admitted to the neuropsychiatry service for anxiety 
reaction. 

VA hospital and outpatient records from September 1981 
through May 1986 reflect diagnoses and treatment for 
unrelated disorders.

In January 1996, the veteran filed a claim seeking 
entitlement to service connection for PTSD.  He said he 
suffered from PTSD since the "Battle of Chun Shun" in 1952.  
In a stressor statement, he reported that two trucks 
traveling toward him were hit with enemy fire in Eastern 
Korea in 1952.  He said both trucks were destroyed, and he 
did not know the names of anyone killed.  He said he 
afterwards reported the incident to his captain, and he was 
treated by medics and confined to the compound for a week.

His VA treatment records were associated with the claims 
file.  In an April 1995 VA social work psychological 
evaluation, the veteran reported that he had increased 
problems with his nerves for the past two months.  He 
reported nightmares of watching two trucks explode, which 
happened in Korea.  He reported feeling sad, not irritable, 
and insomniac.  The assessments were rule out post traumatic 
stress disorder (PTSD) and rule out dysthymia.  Another 
clinical record entry of the same date notes an assessment of 
PTSD that seemed to be related to Korea combat experience and 
anxiety due to PTSD.  A VA medical certificate of the same 
date notes a diagnosis of PTSD, anxiety.

A June 1995 VA clinical record notes that the veteran 
complained of nightmares of trucks exploding.  He said he 
served in Korea and the trucks were in a convoy.  The 
assessment was PTSD and reactivated depression and anxiety.  
A July 1995 VA clinical record indicates an assessment of 
bipolar disorder not otherwise specified versus anxiety 
disorder-PTSD.  In September 1995, the veteran was seen in 
the mental hygiene clinic complaining of trouble with his 
medication.  He was not sleeping well and was more nervous.  
He still heard voices calling him, and he was afraid to go 
out.  His friend made him walk to the mailbox for exercise.  
The assessment was anxiety disorder-bipolar-not otherwise 
specified.  A November 1995 VA clinical record shows an 
assessment of schizoaffective disorder-bipolar with auditory 
hallucinations.  A January 1996 VA clinical record has an 
assessment of schizoaffective depression, maybe bipolar, and 
anxiety, maybe PTSD.  

The RO attempted to verify the veteran's reported stressor 
with the U.S. Army and Joint Services Environmental Support 
Group, which was unable to verify any stressor reported by 
the veteran.

The veteran presented testimony at a hearing at the RO in 
March 1998.  He testified that he led a convoy north and 
south of the 38th Parallel while in Korea, and he was afraid 
the convoy would be blown up.  He testified as to one 
incident in service in which he and a friend were on guard 
duty, and his friend was shot.  He told of the incident in 
which two trucks in his convoy were blown up.  He said he 
finished the run but lost his voice.  He said he went on sick 
call and wrote on a pad that he did not have bronchitis but 
was shell shocked.  He said the doctor changed his medication 
and he got better.  He testified he was nervous following 
service.  He indicated that he received treatment at VA 
medical facilities and received medication for his 
nervousness, including PTSD.

The RO attempted to verify the stressor involving the named 
individual, and morning reports were received showing that 
the individual was sick in a MASH (mobile army surgical 
hospital) unit and then reassigned to a clearing company, 
with line of duty not determined.  On the same date that the 
named individual was reassigned, the veteran was shown as 
sick in quarters.

The report of a VA examination, dated in April 1998, shows a 
diagnosis of anxiety disorder not otherwise specified, inter 
alia.  The veteran was also administered a test to measure 
combat stress and the results were not consistent with other 
veterans with combat-related PTSD.  PTSD was not diagnosed.  
The report also indicates that the claims file was reviewed.  


II.  Legal analysis

A.  Well-grounded claim

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  In general, the appellant's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

There is medical evidence of a diagnosis of PTSD in this 
case, and that diagnosis has been related to the veteran's 
report of having seen trucks on convoy blown up while in 
Korea.  Medical professionals have diagnosed PTSD based on 
the appellant's purported service experiences.  This evidence 
is sufficient to present a plausible claim, and the claim 
must be said to be well grounded.

The appellant having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to this claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, the RO has obtained the veteran's VA treatment 
records, attempted to verify his claimed stressors, and has 
accorded him an appropriate VA examination.  There is no 
indication of additional potentially relevant medical records 
that the RO has not sought.  The Department has satisfied its 
duty to assist.

B.  Merits evaluation of the claim

Service connection for post- traumatic stress disorder 
requires medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
in-service stressors; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1999).

The veteran does not have any service department awards 
indicating participation in combat.  His duty with the 
Quartermaster Company is not indicative of combat.  He does 
not contend that he is a veteran of combat.  The Board finds 
that the preponderance of the evidence is against finding him 
to be a veteran of combat.  His statements alone as to his 
alleged stressors cannot be accepted as establishing that the 
stressors occurred.  

Aside from his assertion that driving in a convoy always made 
him afraid, he has essentially reported two stressful 
incidents.  One involved two trucks in a convoy being blown 
up, after which he reportedly lost his voice, and he 
diagnosed himself to have shell shock, although the doctor 
reportedly diagnosed bronchitis.  This stressor has not been 
verified, despite repeated attempts by the RO to verify it.  
His other specific stressor was being present when another 
soldier was shot while on guard duty.  It is verified that 
the other soldier was reassigned to a MASH unit and then 
reassigned elsewhere several days later.  However, the nature 
of his reassignment was not characterized.  The line of duty 
determination was changed from "yes" to "not determined."  
This is insufficient to verify that that individual was 
injured by enemy gunfire or that the veteran was present when 
it happened.

The veteran testified that he had shellshock during service 
and was hospitalized.  However, the service medical records 
do not support this assertion.  Additionally, the veteran's 
father indicated that his son had changed following service.  
However, neither the veteran nor his father is qualified to 
render opinions concerning medical diagnoses or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

There are some VA clinical records in 1995 showing diagnosis 
of PTSD due to service, and the veteran reported that he had 
nightmares involving a truck explosion.  Thus, there is some 
evidence of a diagnosis of the condition and a relationship 
of that diagnosis to the veteran's in-service stressor.  
However, these records must be weighed against the other 
evidence of record, including the April 1998 VA examination.

An April 1995 social work psychological assessment only shows 
an assessment of rule out PTSD and a July 1995 VA clinical 
record notes an assessment of bipolar disorder versus anxiety 
disorder-PTSD.  A January 1996 VA clinical record indicates 
anxiety maybe PTSD.  These records only show that the veteran 
could possibly have PTSD.

VA hospital summaries and medical records, dated from 1963 
through 1986, show no diagnosis of PTSD.  None of these 
records relate any diagnoses to service.  Additionally, 
during this period of time, the records indicate that veteran 
was hospitalized in VA facilities on eight separate 
occasions.  However, during these inpatient periods, the 
veteran's psychiatric problems were never related to service 
or events during service.  Finally, the veteran was examined 
in April 1998 to determine whether he had PTSD.  The examiner 
found, on administration of appropriate tests, that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
These records, then, are adverse to the veteran's claim.

Several VA medical records, dated in April 1995 and June 
1995, amount to the only medical evidence that the veteran 
has PTSD.  Other VA medical records, dated from April 1995 to 
January 1996, indicate that the veteran could have PTSD.  
However, a significant amount of other evidence, including 
summaries from eight VA hospitalizations, show that his 
psychiatric problems are not related to PTSD.  Since these 
hospitalization records are based on extensive inpatient 
treatment, they are considered very probative.  Additionally, 
the April 1998 VA examination report was very thorough, and 
it included a review of the veteran's file.  It does not show 
a diagnosis of PTSD.  This examination report is considered 
persuasive.  The results are based on testing to determine 
whether the veteran suffered from combat stress and the 
claims file was reviewed.  Those records that indicate that 
the veteran has PTSD do not reflect that the diagnosis is 
based on psychological tests.  Furthermore, to the extent 
that they relate a diagnosis of PTSD to the veteran's 
unverified stressor, they are not sufficient evidence on 
which to grant entitlement to service connection.  The 
preponderance of the medical evidence is against a finding 
that the veteran has PTSD.  38 C.F.R. § 3.304(f) (1999); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

While the preponderance of the evidence is against finding a 
confirmed diagnosis of PTSD, it is also worth noting that the 
veteran's stressors have not been confirmed.  Without 
confirmed in-service stressors to which the PTSD might be 
linked, the claim must also be denied on that basis.

Based on the above, the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304(f) 
(1999).



ORDER

Service connection for PTSD is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

